82 So. 3d 269 (2012)
STATE of Louisiana
v.
Tyrone LIVAS.
No. 2012-KK-0294.
Supreme Court of Louisiana.
March 9, 2012.
WRIT GRANTED. Given the evolving circumstances testified to by the police officers, their actions in conducting a protective sweep of the residence for safety concerns were reasonable. The trial court gave no indication that it did not believe the officers' testimony or had any reason to doubt their credibility. Accordingly, the trial court ruling suppressing the evidence and statements is reversed and the case is remanded to the District Court to re-open the motion to suppress hearing for testimony regarding the voluntariness of the defendant's statements.
JOHNSON, J., would deny.
WEIMER, J., would order a per curiam from the trial judge before resolving this writ.